Appeal from an order of the Supreme Court (Spain, J.), entered September 20, 1993 in Rensselaer County, which granted plaintiffs motion for summary judgment.
On two separate occasions plaintiff orally agreed to loan defendant, its employee, $3,000 and $7,500 for the purchase, respectively, of an automobile and a motorcycle, both of which plaintiff owned. The parties agreed that $300 a month would be deducted from defendant’s paycheck until the loan on the motorcycle was repaid. When defendant’s employment with plaintiff was terminated, he ceased making any payments on the $7,500 loan. We find no merit to defendant’s contention that he does not have to repay the $7,500 loan because plaintiff breached an oral contract between the parties *729whereby defendant would retain his job at least until the loan was repaid. As Supreme Court held, the alleged oral employment contract has been rendered unenforceable by the Statute of Frauds in that it would take 25 months for defendant to repay the loan under the terms presented and only defendant had the option to shorten the payment terms to take the alleged contract outside the application of said statute.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.